        Case 1:20-cv-04876-GHW-KNF Document 6 Filed 06/29/20 Page 1 of 1
                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                       DATE FILED: 6/29/2020
----------------------------------------------------------------- X
                                                                  :
ASHLEY ANDERSON,                                                  :
                                                                  :
                                                  Plaintiff,      :       1:20-cv-4876-GHW
                                                                  :
                              -v -                                :            ORDER
                                                                  :
COMMISSIONER OF SOCIAL SECURITY,                                  :
                                                                  :
                                               Defendant.         :
                                                                  :
----------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         On June 25, 2020 Plaintiff applied for leave to proceed in forma pauperis, without prepaying

fees or costs. Dkt. No. 4. After reviewing the form, the Court notes that Plaintiff failed to complete

questions 2 and 7, or fill in her name or address at the bottom of the second page. As a result, the

Court cannot grant this request, and Plaintiff’s application for in forma pauperis status is DENIED

without prejudice.

         SO ORDERED.
                                                                      _____________________________
Date: June 29, 2020                                                        GREGORY H. WOODS
                                                                           United States District Judge
